Order entered November 14, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00927-CV

                  PROPHET EQUITY LP AND ROSS GATLIN, Appellant

                                                 V.

                   TWIN CITY FIRE INSURANCE COMPANY, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-12313

                                             ORDER
       Appellee’s unopposed motion to seal oral argument exhibit is DENIED. The Court will

destroy the exhibit distributed at oral argument as agreed to by the parties.


                                                       /s/    DAVID L. BRIDGES
                                                              PRESIDING JUSTICE